DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Masanaga (US 2011/0291053).
	In ¶’s 150, 151, example, and tables 1, 3, 5, Masanaga teaches an aqueous coating composition comprising an acrylic polymer in an aqueous dispersion, and 2 wt.% of an ethoxylated pentaerythritol compound consistent with the present Formula 1 of claim 1, wherein the sum of x+y+z is 10; wherein said composition comprises further binders.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Balijepalli et al. (US 2017/0275489 or US 2017/0275490).
	In ¶’s 5, 13, 42, 44-47, 53 and 85 of US 2017/0275489 and  ¶’s 5, 39-48 and 80 of US 2017/0275490, Balijepalli et al. teach aqueous coating compositions comprising an aqueous dispersion polymer that may be an acrylic polymer, and 0.1-5 wt.% of a polyalkoxylate having 2-15 polyalkoxylate chains, including an ethoxylated pentaerythritol compound having a preferred number average molecular weight of 800-5000, that represents the compound of Formula 1 of the present claim 1; wherein said compositions may further comprise coalescents.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Fechner et al.  et al. (US 2009/0095202).
	In examples 1-5 and claims 1-13, Fechner et al. teach an aqueous coating composition comprising an aqueous acrylic polymer in a dispersion, and 3-5 wt.% of an ethoxylated pentaerythritol compound consistent with Formula 1 of present claim 1, which comprises 16 units derived from ethylene oxide and 4 units derived from propylene oxide; wherein said composition comprises further binders and solvents (coalescents).
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE